Citation Nr: 0816698	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to dependency and indemnity compensation as the 
helpless child of the veteran.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
September 1957.  He died in January 1995.  The appellant is 
the veteran's natural child.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the appellant's claim of 
entitlement to benefits as a helpless child.


FINDINGS OF FACT

1. The appellant was born in April 1967.

2. The veteran died in January 1995.

3. The appellant has reported that he is married, and there 
is no evidence of record showing that the appellant's 
marriage has been voided or annulled by competent legal 
authority, or that the marriage was obtained through fraud by 
either party or by collusion.


CONCLUSION OF LAW

The appellant is not entitled to dependency and indemnity 
compensation as the helpless child of the veteran.  38 
U.S.C.A. §§ 101, 1318, 1542 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.55, 3.57 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).

In September 2005, prior to the initial adjudication of this 
claim, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  A May 2006 
letter also provided notice of the law pertaining to 
disability ratings and effective date regulations, in accord 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No prejudice has been alleged in the timing of these notices, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a timing 
defect may be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim).  

In this case, statutory notice is not required however 
because the issue presented involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the ground 
of the lack of legal merit or the lack of entitlement under 
the law); VAOPGCPREC 5-2004 (VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  As the analysis below demonstrates, 
because of the appellant's marriage, he is not entitled to 
dependency and indemnity compensation as the helpless child 
of the veteran as a matter of law.

Generally speaking, and in part, an eligible child of a 
veteran may be entitled to dependency and indemnity 
compensation if the cause of the veteran's death was related 
to a disease that was incurred in service.  38 U.S.C.A. § 
1310 (West 2002 & Supp. 2007).

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be "unmarried" and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a)(1).

Under 38 U.S.C.A. § 103(e), marriage of a child shall not bar 
the furnishing of benefits if the marriage was void or has 
been annulled by a court having basic authority to render 
annulment decrees, unless it is determined by VA that the 
annulment was obtained through fraud by either party or by 
collusion, none of which applies in this appellant's case.  
38 U.S.C.A. § 103(e); 38 C.F.R. § 3.55(b)(1). The provisions 
of 38 U.S.C.A. § 103(e) and 38 C.F.R. § 3.55(b)(2), 
pertaining to a marriage of a child terminated prior to 
November 1, 1990, do not apply, since there is no evidence 
that the appellant's marriage has been terminated.

The appellant, the son of the veteran, seeks dependency and 
indemnity compensation as the helpless child of the deceased 
veteran.  The veteran died in January 1995.  The appellant 
contends that he has been totally disabled since prior to age 
18.

The undisputed facts are that the appellant, who is the 
veteran's son, was born in April 1967.  The appellant 
indicated in his August 2005 claim that he was married.

As noted above, under 38 C.F.R. § 3.57, the term "child" of 
the veteran means an unmarried person.  The evidence of 
record however shows that the appellant is married.

Under the current 38 U.S.C.A. § 103(e) and 38 C.F.R. § 
3.55(b)(1), the only legal grounds for entitlement to 
dependency and indemnity compensation for a child of a 
deceased veteran who has been previously married, including a 
helpless child, are if the marriage was void or has been 
annulled by a court having basic authority to render 
annulment decrees, unless it is determined by VA that the 
annulment was obtained through fraud by either party or by 
collusion.  There is no evidence that the appellant's 
marriage has been voided or annulled, nor has the appellant 
alleged that he is not currently married.

For these reasons the Board finds that, on the basis of the 
evidence of record, and in accordance with the controlling 
law and regulations, the appellant's eligibility for 
dependency and indemnity compensation is precluded as a 
matter of law.  Because of the appellant's disqualifying 
marital impediment, the Board does not reach the further 
questions, such as consideration of factors to determine 
whether the appellant became permanently incapable of self- 
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  See 38 C.F.R. § 3.356(a) 
(2007).  Where, as here, the law, and not the facts, is 
dispositive, the claim is denied because of the lack of 
entitlement under the law.  Sabonis, 6 Vet. App. at 430.

ORDER

Dependency and indemnity compensation as the helpless child 
of the deceased veteran is denied.

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


